DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1,2, the phrase "is reflected" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  The metes and bounds of the claim cannot be determined and are therefore indefinite. See MPEP § 2173.05(d).
Claims 3-9 rejected due to dependency from rejected base claims.
In Re 8, claim 8 line two cites “a driving mode” which suffers from double inclusion with claim 7 line 3 “the driving mode.”



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,9-11,18 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Olin et al US 2020/0216067.
In Re 1-3,9-11,18 Olin teaches
1. A control apparatus for controlling a vehicle which includes a driving motor configured to drive the vehicle by outputting motor torque based on a supply voltage from a battery, and an engine configured to drive the vehicle by outputting engine torque, the apparatus comprising: 
the control apparatus configured to acquire driving mode data which is calculated based on traffic information from a current position to a destination (para 24 GPS mapping characteristics module) of the vehicle and dimension information of the vehicle, and control the vehicle to drive to the destination according to a driving mode which is determined by applying a travelling condition of the vehicle to the acquired driving mode data, wherein a power distribution ratio of the motor torque to the engine torque is reflected in the driving mode data.(see in re 2 described below as taught by Olin).
2. A control apparatus for controlling a vehicle which includes a driving motor configured to drive the vehicle by outputting motor torque based on a supply voltage from a battery, and an engine configured to drive the vehicle by outputting engine torque (title abstract para 30), the apparatus comprising: 
a driving mode data calculation unit configured to calculate driving mode data in which a power distribution ratio of the motor torque to the engine torque is reflected (para 30 figs 3-4,308,408), based on traffic information (paras 32,45) from a current position to a destination of the vehicle (para 24 GPS mapping characteristics module) and dimension information (paras 32,38,46 vehicle parameters) of the vehicle; and 
a driving control unit configured to control the vehicle to drive to the destination according to a driving mode which is determined by applying a travelling condition of the vehicle to the driving mode data calculated by the driving mode data calculation unit (figs 2-4, PAC 124, para 30)(at least all figs paras).
3. The control apparatus of claim 2, wherein the driving mode data calculation unit calculates a traffic speed profile as the traffic information by statistically analyzing the traffic speed (paras 39-41) from the current position to the destination of the vehicle (406), calculates required driving torque of the vehicle (408), which is required for securing the traffic speed profile, by applying a predefined vehicle dynamics algorithm (construed as 410, equation 1 paras 46-47 examiner notes applicant admitted prior art AAPA instant USPGPub para 39 “Since the backward calculation method for the longitudinal vehicle dynamics equation is well-known, the detailed descriptions thereof will be omitted herein.”) to the calculated traffic speed profile, and calculates the driving mode data using a method of calculating the power distribution ratio capable of satisfying the calculated required driving torque (412) (steps 402-414).  
In Re 9, the vehicle is teaches a plug-in hybrid vehicle (para 21 e.g. using a wall socket), wherein the driving mode of the vehicle comprises an electric vehicle (EV) mode in which only the driving motor is driven and a hybrid electric vehicle (HEV) mode in which the driving motor and the engine are simultaneously driven (paras 20-21,30).

In Re 10,11,18, the method of claims 10,11,18 rejected over in re 1-3,9 as taught by Olin as described above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 4,5,7,8,12-14,16,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olin et al US 2020/0216067 and Pandit et al US 2011/0087390.
In Re 4, Olin teaches the driving mode data calculation unit collects real-time traffic speed information (para 45 known traffic conditions) at a current point of time and traffic speed history information at a past point of time (paras 43-45 learned historical traffic conditions time of day, historical data) corresponding to the current point of time, for a route from the current position to the destination of the vehicle.
Olin does not teach removes outliers as a measure of dispersion of the collected real-time traffic speed information and traffic speed history information, and then calculates, as the traffic speed profile, an average value of the real-time traffic speed information and traffic speed history information from which the outliers are removed.  
However, Pandit teaches removes outliers as a measure of dispersion, an average value, from which the outliers are removed (paras 76-78, average with standard deviation removes outliers).  Pandit further teaches statistically processed data is used for calculations and analysis (para 95).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Pandit’s statistical data processing to Olin’s controller to calculate and analysis data.
In Re 5, Olin further teaches the driving mode data calculation unit calculates the required driving torque by applying the traffic speed profile and a battery SOC (State of Charge) (energy level sensor, battery charge sensor para 34) to the vehicle dynamics algorithm (), and calculates the driving mode data using a method of specifying the power distribution ratio at which fuel efficiency is maximized (para 62 ), among a plurality of power distribution ratios capable of satisfying the calculated required driving torque (fig 4), through a predefined dynamic algorithm (construed as 410, equation 1 paras 46-47 examiner notes applicant admitted prior art AAPA instant USPGPub para 39 “Since the backward calculation method for the longitudinal vehicle dynamics equation is well-known, the detailed descriptions thereof will be omitted herein.”).  
In Re 7, Olin further teaches wherein the driving mode data is calculated as a threshold of the traffic speed profile, a threshold of the battery SOC, and a threshold of the required driving power, which serve as reference values at which the driving mode of the vehicle is switched (paras 30,44,57).  
In Re 8, Olin further teaches wherein the driving control unit controls the vehicle according to a driving mode which is determined by applying the velocity of the vehicle (para 46-47), the battery SOC (energy level sensor, battery charge sensor para 34), and required driving torque requested by a driver (para 44), as the travelling condition of the vehicle, to the driving mode data (figs 4-6, receive vehicle parameters).  

In Re 12-14,16,17 the method of claims 12-14,16,17 rejected over in re 4,5,7,8 as taught by Olin in view of Pandit as described above.


Claim(s) 6,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olin et al US 2020/0216067 and Pandit et al US 2011/0087390 and Jokela et al US 2021/0009128.
	In Re 6, Olin does not teach however Jokela teaches the vehicle dynamics algorithm is an algorithm based on a longitudinal vehicle dynamics backward model (para 77), and the dynamic algorithm is an algorithm based on dynamic programming (paras 70-160 especially 117).  Jokela further teaches dynamic programming improves energy efficiency (para 2).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to modify Olin’s controller with Jokela’s dynamic programming and longitudinal vehicle dynamics backward model to improve efficiency.

In Re 15, the method of claims 15 rejected over in re 6 as taught by Olin in view of Pandit and Jokela as described above.

Claim Rejections - 35 USC § 102 – Duplicate Rejections
Claim(s) 1-3,9-11,18 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Lavertu et al US 2020/0207378.
In Re 1-3,9-11,18 see Lavertu abstract all figs and paras, especially fig 4, and mapping logic as described above.

Claim(s) 1-5,7-14,16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Pandit et al US 2011/0087390.
In Re 1-5,7-14,16-18 see Pandit abstract all figs and paras, especially fig 4a, and mapping logic as described above.

Claim(s) 1-3,9-11,18 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Payne US 2017/0120890.
In Re 1-3,9-11,18 see Payne abstract all figs and paras, especially fig 6, and mapping logic as described above.

Claim(s) 1-3,9-11,18 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Huang et al US 2021/0370907.
In Re 1-3,9-11,18 see Huang abstract all figs and paras, especially fig 2, and mapping logic as described above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL C STAUBACH whose telephone number is (571)272-3748. The examiner can normally be reached Monday - Thursday 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL C STAUBACH/Primary Examiner, Art Unit 3747